Mr. Justice Dever delivered the opinion of the court. 3. Municipal Court of Chicago, § 28*—when statement of claim in action of fourth class for paying check on forged indorsement deemed sufficient in absence of objections in trial court. In a fourth-class case in the Municipal Court of Chicago for paying, on a forged indorsement, a check drawn payable .to plaintiff’s order, a statement of claim which charges the payment of the check by defendant to a third person without plaintiff’s authority or indorsement is, in the absence of objections thereto at the trial, sufficient to support a judgment for plaintiff.